UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-4603


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

SHANNON JAMES ELLIOTT,

                     Defendant - Appellant.



                                       No. 16-4617


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

KATRINA RENEE SURRATT,

                     Defendant - Appellant.



Appeals from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:16-cr-00013-WO-1; 1:16-cr-00013-
WO-2)


Submitted: November 25, 2019                                 Decided: February 21, 2020
Before GREGORY, Chief Judge, WILKINSON, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Kathleen A. Gleason, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greensboro, North
Carolina; Aaron B. Wellman, COALTER LAW, PLLC, Greensboro, North Carolina, for
Appellants. Matthew G.T. Martin, United States Attorney, John M. Alsup, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Shannon James Elliott and Katrina Renee Surratt (“Appellants”) were charged as

co-defendants in a six-count indictment. Counts 1, 3, and 5 each alleged Hobbs Act

robberies, in violation of 18 U.S.C. §§ 2, 1951(a) (2012), and Counts 2, 4, and 6 each

alleged carrying and using, by brandishing, a firearm during and in relation to a crime of

violence, in violation of 18 U.S.C. §§ 2, 924(c)(1)(A)(ii) (2012). Appellants moved to

dismiss Counts 2, 4, and 6 on the ground that Hobbs Act robbery does not qualify as a

crime of violence under § 924(c). The district court denied the motion, and Appellants

entered conditional guilty pleas, reserving their right to appeal the denial of the motion.

The district court sentenced Elliott to a total of 156 months’ imprisonment and Surratt to a

total of 137 months’ imprisonment. Appellants’ sole claim on appeal is that the district

court erred in denying the motion to dismiss because Hobbs Act robbery is not a crime of

violence under § 924(c). We affirm.

       Section 924(c)(3) provides two definitions of the term “crime of violence”—the

force clause in § 924(c)(3)(A) and the residual clause in § 924(c)(3)(B). In United States

v. Davis, 139 S. Ct. 2319, 2336 (2019), the Supreme Court held that § 924(c)(3)’s residual

clause is unconstitutionally vague. Shortly after Davis, however, we held in United States

v. Mathis, 932 F.3d 242, 266 (4th Cir. 2019), petitions for cert. filed, Nos. 19-6423,

19-6424 (U.S. Oct. 28, 2019), that “Hobbs Act robbery constitutes a crime of violence

under [§ 924(c)(3)’s] force clause.” Because Appellants’ contested convictions qualify as

crimes of violence under the force clause, their only argument is foreclosed by Mathis.



                                             3
      We therefore affirm the judgments of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            4